Case 2:18-cv-00053-JRG Document 118 Filed 05/01/19 Page 1 of 4 PageID #: 2499



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

 IMPLICIT, LLC,                                 §
                                                §
           Plaintiff,                           §
                                                §         Civil Action No. 2:18-cv-53-JRG
 v.                                             §                   LEAD CASE
                                                §
 NETSCOUT SYTEMS, INC.,                         §           JURY TRIAL DEMANDED
                                                §
           Defendant.                           §


                        SIXTH AMENDED DOCKET CONTROL ORDER


       In accordance with the scheduling conference held in this case, it is hereby ORDERED

that the following schedule of deadlines is in effect until further order of this Court:

 Current Deadline        Amended Deadline                              Event

 September 9, 2019                              *Jury Selection – 9:00 a.m. in Marshall, Texas
                                                Before Judge Rodney Gilstrap

 August 12, 2019                                *Pretrial Conference – 9:00 a.m. Marshall, Texas
                                                before Judge Rodney Gilstrap

 August 7, 2019                                 *Notify Deputy Clerk in Charge regarding the
                                                date and time by which juror questionnaires shall
                                                be presented to accompany by jury summons if the
                                                Parties desire to avail themselves the benefit of
                                                using juror questionnaires1




       1
       The Parties are referred to the Court’s Standing Order Regarding Use of Juror
Questionnaires in Advance of Voir Dire.


                                                    1
Case 2:18-cv-00053-JRG Document 118 Filed 05/01/19 Page 2 of 4 PageID #: 2500




 Current Deadline   AmendedDeadline                          Event

 August 7, 2019                       *Notify Court of Agreements Reached During
                                      Meet and Confer

                                      The parties are ordered to meet and confer on any
                                      outstanding objections or motions in limine. The
                                      parties shall advise the Court of any agreements
                                      reached no later than 1:00 p.m. three (3) business
                                      days before the pretrial conference.

 August 5, 2019                       *File Joint Pretrial Order, Joint Proposed Jury
                                      Instructions, Joint Proposed Verdict Form,
                                      Responses to Motions in Limine, Updated Exhibit
                                      Lists, Updated Witness Lists, and Updated
                                      Deposition Designations

 July 29, 2019                        *File Notice of Request for Daily Transcript or
                                      Real Time Reporting.

                                      If a daily transcript or real time reporting of court
                                      proceedings is requested for trial, the party or
                                      parties making said request shall file a notice with
                                      the Court and e-mail the Court Reporter, Shelly
                                      Holmes, at shelly_holmes@txed.uscourts.gov.

 July 26, 2019      July 29, 2019     File Motions in Limine

                                      The parties shall limit their motions in limine to
                                      issues that if improperly introduced at trial would
                                      be so prejudicial that the Court could not alleviate
                                      the prejudice by giving appropriate instructions to
                                      the jury.

 July 26, 2019      July 29, 2019     Serve Objections to Rebuttal Pretrial Disclosures

 July 19, 2019      July 22, 2019     Serve Objections to Pretrial Disclosures; and
                                      Serve Rebuttal Pretrial Disclosures

 July 9, 2019       July 12, 2019     Serve Pretrial Disclosures (Witness List,
                                      Deposition Designations, and Exhibit List) by the
                                      Party with the Burden of Proof




                                       2
Case 2:18-cv-00053-JRG Document 118 Filed 05/01/19 Page 3 of 4 PageID #: 2501




 Current Deadline       Amended Deadline                             Event

 June 19, 2019          July 3, 2019           *File Motions to Strike Expert Testimony
                                               (including Daubert Motions)

                                               No motion to strike expert testimony (including a
                                               Daubert motion) may be filed after this date
                                               without leave of the Court.

 June 19, 2019          July 3, 2019           *File Dispositive Motions

                                               No dispositive motion may be filed after this date
                                               without leave of the Court.

                                               Motions shall comply with Local Rule CV-56 and
                                               Local Rule CV-7. Motions to extend page limits
                                               will only be granted in exceptional circumstances.
                                               Exceptional circumstances require more than
                                               agreement among the parties.

 June 12, 2019          June 25, 2019          Deadline to Complete Expert Discovery

 May 28, 2019           June 11, 2019          Serve Disclosures for Rebuttal Expert Witnesses

 May 7, 2019            May 28, 2019           Serve Disclosures for Expert Witnesses by the
                                               Party with the Burden of Proof

 May 1, 2019            May 23, 2019           Deadline to Complete Fact Discovery and File
                                               Motions to Compel Discovery

 May 3, 2019                                   Deadline to Complete Mediation

                                               The parties are responsible for ensuring that a
                                               mediation report is filed no later than 5 days after
                                               the conclusion of mediation.


(*) indicates a deadline that cannot be changed without showing good cause. Good cause is not
shown merely by indicating that the parties agree that the deadline should be changed.

                              ADDITIONAL REQUIREMENTS

       Notice of Mediator: The parties are to jointly file a notice that identifies the agreed upon
mediator or indicates that no agreement was reached. If the parties do not reach an agreement, the
Court will appoint a mediator. The parties should not file a list of mediators to be considered by
the Court.



                                                3
Case 2:18-cv-00053-JRG Document 118 Filed 05/01/19 Page 4 of 4 PageID #: 2502



        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) copies of the
completed briefing (opening motion, response, reply, and if applicable, surreply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. For expert-related motions, complete digital copies of the
relevant expert report(s) and accompanying exhibits shall submitted on a single flash drive. These
copies shall be delivered as soon as briefing has completed.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
the local rules’ normal page limits.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)       The fact that there are motions for summary judgment or motions to dismiss pending;

(b)       The fact that one or more of the attorneys is set for trial in another court on the same day,
          unless the other setting was made prior to the date of this order or was made as a special
          provision for the parties in the other case;

(c)       The failure to complete discovery prior to trial, unless the parties can demonstrate that it
          was impossible to complete discovery despite their good faith effort to do so.
      .
       Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
include a proposed order that lists all of the remaining dates in one column (as above) and the
proposed changes to each date in an additional adjacent column (if there is no change for a date
the proposed date column should remain blank or indicate that it is unchanged). In other words,
the DCO in the proposed order should be complete such that one can clearly see all the remaining
deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”

           SIGNED this 19th day of December, 2011.
          So ORDERED and SIGNED this 30th day of April, 2019.




                                                             ____________________________________
                                                             RODNEY GILSTRAP
                                                             UNITED STATES DISTRICT JUDGE



                                                   4
